Citation Nr: 1428467	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus.

3. Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran performed active duty from June to July 1963 and from November 1966 to November 1971 with service in the Republic of Vietnam from June 1968 to June 1969 and from August to September 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the RO. 

In May 2009, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing held at the RO; a transcript of the hearing is of record. 

The Board remanded this claims on appeal in December 2009 for additional development of the record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for hypertension, to include as secondary to the service-connected diabetes mellitus is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to certain herbicide agents, including Agent Orange.  

2. The Veteran is not shown to have manifested complaints or findings referable to peripheral neuropathy of either upper or lower extremities in service or for many years thereafter.

3. The currently demonstrated peripheral neuropathy of the upper extremities is not shown to be due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicide while serving in the Republic of Vietnam; nor is it shown to have been caused or aggravated by the service-connected diabetes mellitus.  

4. The currently demonstrated peripheral neuropathy of the lower extremities is not shown to be due to an event or incident of the Veteran's period of active service, including his presumed exposure to herbicide while serving in the Republic of Vietnam; nor is it shown to have been caused or aggravated by the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1. The Veteran's disability manifested by chronic inflammatory demyelinating polyneuropathy (CIDP) of the upper extremities is not due to disease or injury that was incurred in or aggravated by active service, nor is any due to the presumed exposure to herbicides in the Republic of Vietnam; nor is it proximately due to or the result of the service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 

2. The Veteran's disability manifested by chronic inflammatory demyelinating polyneuropathy (CIDP) of the bilateral lower extremities is not due to disease or injury that was incurred in or aggravated by active service, nor is any due to the presumed exposure to herbicides in the Republic of Vietnam; nor is it proximately due to or the result of the service-connected diabetes mellitus. 38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2007 (and January 2010 letter issued subsequent to the decision on appeal) letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

Moreover, after issuance of the August 2007 and January 2010 letters, and offering the Veteran an opportunity to respond, the November 2010 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims. 

Hence, the Veteran is not shown to be prejudiced by the timing of this notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  
  
The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in December 2009. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO obtain outstanding VA treatment records and schedule the Veteran for VA examination to determine etiology of the peripheral neuropathy of the upper and lower extremities. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
    
The requirements of VCAA have been considered and met. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. 

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, suggested the submission of additional evidence to support the Veteran's claims and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issue. Such actions supplement VCAA and comply with 38 C.F.R. § 3.103.


Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). 

Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran's service treatment records are negative for complaints or findings of peripheral neuropathy of the upper or lower extremities. He asserts that his CIDP of the upper and lower extremities is caused or aggravated beyond normal progression by the service-connected diabetes mellitus (the result of his active service in the Republic of Vietnam).  

A December 2006 VA treatment record noted the Veteran's report that he developed lower extremity weakness 10 days earlier. He had been seen in the emergency room and was noted to have an increased "CPK." As a result, after being taken off his statin, he reported having weakness that had worsened and being unable to stand on his legs. It was documented that the Veteran had a history of obesity, diabetes mellitus and alcohol abuse. He indicated that he was able to move his legs very slightly, but not enough to walk or stand.

An examination showed that his muscle strength was 5/5 with full range of motion in the upper extremities. In the lower extremities, his muscle strength was noted to be 3-4/5 , worse on the right. There was no noted foot drop. His reflexes were decreased. The assessment was that of acute lower extremity weakness: rule out statin induced, rule out alcohol induced, rule out severe spinal stenosis.

A January 2007 VA neurology record noted that the Veteran had developed rapidly progressive lower extremity numbness and weakness with loss of gait over approximately one week's time, 6 weeks earlier, and then had stabilized with a significant lower extremity motor deficit and loss of ambulation that continued. A neurological evaluation was noted to show signs of moderately severe sensorimotor neuropathy with diminished but detectable DTR. The diagnosis was that of "CIDP in setting of diabetes, rule out acute on chronic neuropathy (e.g., acute inflammatory, metabolic or toxic causes).

A March 2007 VA treatment record documented that the Veteran had been hospitalized in January for progressive lower extremity weakness, diagnosed as CIDP. On examination, the diagnosis of CIDP was confirmed. Although the Veteran had improved after intravenous immunoglobulin (IVIG) treatment, he still was unable to walk. It was noted that he would start physical therapy soon. The June 2007 physical therapy notes confirmed the diagnosis of chronic inflammatory demyelinating polyneuropathy (CIDP).

The December 2007 VA peripheral nerves examination noted the Veteran's complaint of peripheral neuropathy of the bilateral lower and showed that the examiner had reviewed the VA treatment records, specifically, the January 2007 Neurology clinic note.

The testing showed evidence of a motor sensory polyneuropathy affecting the upper and lower extremities. The diagnosis was that of chronic idiopathic demyelinating polyneuropathy.

In a VA diabetes mellitus examination  at that time, the examiner determined that the CIDP was not a complication of diabetes mellitus. The examiner explained that the clinical symptoms were not that of diabetic neuropathy in that the rapid onset and the demonstrated motor/weakness of extremities was not typical of diabetes myopathy. 

The examiner also concluded that the CIDP was not worsened or increased by the Veteran's diabetes mellitus. The examiner explained that the Veteran's CIDP was "not symmetrical." Rather, it was "patchy" especially in the hands for light touch and pin. Pin was present in right lower extremity, decreased in left lower extremity and absent in the toes.  

In the February 2010 report of VA examination, the examiner documented the history of the rapidly progressive peripheral neuropathy disorder of the extremities and noted a review of the relevant VA treatment records contained in the record. The reported symptoms were noted to be numbness of both hands and weakness, numbness and pain of the lower extremities. 

The diagnosis of chronic inflammatory demyelinating polyneuropathy (CIPD) was confirmed. The examiner found that the CIPD did not have its onset during the Veteran's military service; rather, it onset in November 2006. 

Additionally, the VA examiner opined that the CIPD was not caused by any incident or event that occurred during the Veteran's military service and it was not caused or aggravated by the diabetes mellitus. 

The examiner explained that the main symptoms of the CIPD were sensory (numbness and tingling) and the onset was gradual. The Veteran did not have tingling/numbness before the onset of the CIPD symptoms. Additionally, the Veteran's neurology work up included test of CSF protein which was very high and diagnostic for CIDP. The examiner explained that CSF protein was not elevated in cases involving diabetes mellitus.

The examiner concluded that the Veteran's manifestations were the normal progression of the CIDP. Further, he explained that the Veteran's diabetes mellitus was fairly controlled before his CIDP symptoms onset. To that extent, the examiner explained that it was less likely that neuropathy appeared when blood sugar was fairly controlled. Finally, the examiner noted that records showed that the Veteran's CIDP symptoms improved with IV immunoglobulin treatment and stated that this would not happen with diabetic neuropathy.

In this case, the preponderance of the evidence does not serve to establish a link between  the onset of CIDP of the upper and lower extremities and any event or incident of the Veteran's period of service. In the February 2010 VA examination report, the examiner explicitly concluded that the CIPD had its onset in November 2006 and was not related to a disease or injury of the Veteran's period of service. 

The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
Additionally, the Board finds that the CIPD is not shown to be related to his presumed herbicide exposure during service. To the extent that the Veteran's CIPD had its acute onset in November 2006, no findings of peripheral neuropathy are shown to have been manifested to a compensable degree within a year of his last date of herbicide exposure. 38 C.F.R. § 3.307(a)(6)(ii). Thus, service connection on this basis may not be granted. 

Finally, the Veteran's CIPD is not shown to be caused or aggravated by his service-connected diabetes mellitus. Thus, service connection on a secondary basis is likewise not warranted. 

In the February 2010 VA examination, the examiner explained that testing showed the Veteran had a high level of CSF protein that was not present in the case of diabetes mellitus. Rather, the elevated CSF protein levels were just the normal progression of the CIDP.

Also, the Veteran's diabetes mellitus was fairly controlled before his CIDP symptoms onset. It was less likely that related findings of neuropathy would appear when blood sugar was fairly controlled. In addition, the CIDP symptoms were shown to have improved with IV immunoglobulin treatment; however, such improvement would not occur with diabetic neuropathy.

The Board notes that the VA medical examiner's opinion was based on a thorough review of the record and took into account the Veteran's history and the findings of the examination.

The only evidence of record supporting the Veteran's claim is his general lay assertions. In this case, the Board finds that the Veteran is competent to assert that his neuropathy of the extremities onset as a result of his diabetes mellitus. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including the lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Veteran's lay assertions alone are of limited probative value for the purpose of medically linking his current CIDP manifestations of the upper and lower extremities to the service-connected diabetes mellitus. 

On this record, the Board finds the opinion of the VA examiner in the February 2010 examination report to be more probative for the purpose of deciding this appeal.  

The VA medical specialist is a professional who reviewed the claims file, considered the reported history and performed physical examinations and used their medical expertise in reviewing the facts of this case in determining that the Veteran's CIDP of the upper and lower extremities was not caused or aggravated by the service-connected diabetes mellitus.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

 
ORDER

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes mellitus is denied.

Service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus is denied.


REMAND

In the previous remand, the Board instructed that the RO to have the Veteran scheduled for a VA examination to determine the etiology of his hypertension. While the Veteran was afforded examination, an opinion as to likely cause of his hypertension was not offered. 

Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, this remaining matter is REMANDED for the following action:

The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed hypertension. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed hypertension was caused or aggravated by the service-connected diabetes mellitus? If aggravation of the hypertension by the service-connected diabetes mellitus is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


